1
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12    LEDWIN Q. DEL ROSARIO,                   )      NO. CV 19-00205-DSF (AGR)
                                               )
13               Petitioner,                   )
                                               )
14                                             )
      WILLIAM SULLIVAN, Warden,                )      ORDER TO SHOW CAUSE
15                                             )
                 Respondent.                   )
16                                             )
                                               )
17                                             )

18
           On January 2, 2019, Petitioner constructively filed a Petition for Writ of
19
     Habeas Corpus by a Person in State Custody (“Petition”), pursuant to 28 U.S.C. §
20
     2254. For the reasons set forth below, it appears the Petition is untimely and
21
     contains unexhausted grounds for relief. The court orders Petitioner to show
22
     cause, on or before March 1, 2019, why the magistrate judge should not
23
     recommend dismissal of the Petition (1) with prejudice as barred by the statute of
24
     limitations, or (2) without prejudice for failure to exhaust claims in state court.
25
26
27
28
1                                              I.
2                              PROCEDURAL BACKGROUND
3          On February 9, 2016, Petitioner entered a plea of no contest to Cal. Penal
4    Code §§ 288(a) and 288.5(a) in Los Angeles County Superior Court case number
5    MA066652. (Dkt. No. 1 at 2.)1 On March 30, 2016, the Superior Court sentenced
6    Petitioner to an aggregate term of 21 years in prison.2
7          Petitioner indicated that he did not file any appeals or any state habeas
8    petitions. (Dkt. No. 1 at 2-5.) The court’s review of the public appellate
9    databases corroborates that no state habeas petitions were filed by Petitioner.
10         On January 2, 2019, Petitioner constructively filed the instant habeas
11   petition with this court. (Dkt. No. 1).
12                                             II.
13                               STATUTE OF LIMITATIONS
14         The instant Petition was filed after enactment of the Antiterrorism and
15   Effective Death Penalty Act of 1996 (“AEDPA”) on April 24, 1996. Therefore, the
16   court applies the AEDPA in reviewing the petition. Lindh v. Murphy, 521 U.S.
17   320, 336 (1997).
18         The AEDPA contains a one-year statute of limitations for a Petition for Writ
19   of Habeas Corpus filed in federal court by a person in custody pursuant to a
20   judgment of a state court. 28 U.S.C. § 2244(d)(1). The one-year period starts
21   running on the latest of either the date when a conviction becomes final under 28
22   U.S.C. § 2244(d)(1)(A) or on a date set in § 2244(d)(1)(B)-(D). The court must
23   analyze the statute of limitations on a claim-by-claim basis. Mardesich v. Cate,
24   668 F.3d 1164, 1171 (9th Cir. 2012).
25
26         1
            Page citations are to the page numbers generated by the CM/ECF
27   system in the header of the document.
           2
28          Case information available on the Los Angeles County Superior Court
     website at: http://www.lacourt.org/criminalcasesummary/ui/Selection.aspx.

                                               2
1          A.     The Date on Which Conviction Became Final – § 2244(d)(1)(A)
2          On February 9, 2016, Petitioner pled no contest to the charges against him,
3    and on March 30, 2016, the Los Angeles County Superior Court sentenced
4    Petitioner to 21 years in prison.3 (Case No. MA066652.) Petitioner did not
5    appeal. Therefore, his conviction became final on May 30, 2016, 60 days after
6    the judgment of conviction. See Mendoza v. Carey, 449 F.3d 1065, 1067 (9th
7    Cir. 2006); see also, Fed. R. Civ. P. 6(a)(1)(C) (“[I]f the last day is a Saturday,
8    Sunday, or legal holiday, the period continues to run until the end of the next day
9    that is not a Saturday, Sunday, or legal holiday.”).
10         On January 2, 2019, Petitioner constructively filed the instant Petition with
11   this court, but absent statutory or equitable tolling, the one-year statute of
12   limitations would have expired on May 30, 2017.
13                1.     Statutory Tolling
14         The statute of limitations is tolled during the time “a properly filed
15   application for State post-conviction or other collateral review with respect to the
16   pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). Petitioner is not
17   entitled to statutory tolling because he did not file any state habeas petitions.
18                2.     Equitable Tolling
19         A prisoner who files a federal habeas petition after the expiration of the
20   one-year statute of limitations may be entitled to equitable tolling. Holland v.
21   Florida, 560 U.S. 631, 649 (2010). “[A] ‘petitioner’ is ‘entitled to equitable tolling’
22   only if he shows ‘(1) that he has been pursuing his rights diligently, and (2) that
23   some extraordinary circumstance stood in his way’ and prevented timely filing.”
24   Id. at 649 (citations omitted). “The diligence required for equitable tolling
25   purposes is ‘reasonable diligence,’ not ‘maximum feasible diligence.’” Id. at 653
26   (citations and quotation marks omitted). The extraordinary circumstances must
27
           3
28          Case docket information available on the Los Angeles County Superior
     Court website at: http://www.lacourt.org/criminalcasesummary/ui/InfoPanel.aspx.

                                                3
1    have been the cause of an untimely filing. Grant, 862 F.3d at 918, 926.
2           There is no indication in the record that Petitioner is entitled to equitable
3    tolling.
4           B.    Date of Discovery – 28 U.S.C. § 2244(d)(1)(D)
5           The statute of limitations may also start to run on the date a petitioner
6    discovered (or could have discovered) the factual predicate for a claim. 28
7    U.S.C. § 2244(d)(1)(D). The time starts to run when the petitioner knows or
8    through diligence could discover the factual predicate, not when the petitioner
9    realizes their legal significance. Hasan v. Galaza, 254 F.3d 1150, 1154 n.3 (9th
10   Cir. 2001). Petitioner does not allege, and there is no indication in the record
11   that, the factual predicate of the claim presented could not have been discovered
12   earlier through the exercise of due diligence before his conviction became final.
13          Thus, the Petition appears untimely.
14                                              III.
15                                       EXHAUSTION
16          Federal habeas relief is generally unavailable when a petitioner has not
17   exhausted the remedies available in state court. 28 U.S.C. § 2254(b)(1)(A).
18          Exhaustion requires that petitioners “fairly present” their federal claim to the
19   state's highest court. Baldwin v. Reese, 541 U.S. 27, 29 (2004). To satisfy this
20   requirement, a petitioner must describe both the operative facts and the precise
21   federal legal theory on which his claim is based to the California Supreme Court.
22   See Gray v. Netherland, 518 U.S. 152, 162 (1996).
23          A.    Analysis
24          The Petition indicates that Petitioner has not exhausted any of his claims by
25   presenting them to the California Supreme Court. Construed liberally, the
26   Petition raises the following grounds for relief: (1) violation of rights under
27   Miranda v. Arizona, 384 U.S. 436 (1966), during Petitioner’s arrest and
28   interrogation; (2) ineffective assistance of counsel during plea discussions; (3)

                                                4
1    erroneous use of evidence; (4) limited capacity to understand guilty plea because
2    of deficient education and I.Q. level; and (5) sentencing error. (Dkt. No. 1 at 5-6.)
3    Petitioner checked boxes on the Petition admitting that he did not raise any of
4    these claims in state court through direct appeal, a petition for review, or in any
5    state habeas petitions. (Dkt. No. 1 at 5-8.) Petitioner must exhaust his claims in
6    state court before presenting them in federal court. For these reasons, it appears
7    that the Petition is completely unexhausted.
8          B.     Further Proceedings
9          The Ninth Circuit has held that a district court has authority to stay a wholly
10   unexhausted petition. Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016) (holding
11   that a district court may stay and hold in abeyance, rather than dismiss, a state
12   prisoner’s federal habeas petition that raises only claims that have not been
13   exhausted in state courts).
14         In light of Mena, Petitioner may file a motion for a stay of his federal habeas
15   petition while he exhausts his claims before the California Supreme Court. To
16   obtain a stay under Rhines v. Weber, 544 U.S. 269 (2005), a Petitioner must
17   show that he had good cause for failing to exhaust claims in the California
18   Supreme Court, that his claims are “potentially meritorious,” and that he has not
19   engaged in intentional delay tactics. Id. at 278-78.
20                                             IV.
21                                 ORDER TO SHOW CAUSE
22         IT IS THEREFORE ORDERED that, on or before March 1, 2019, Petitioner
23   shall show cause as to why the magistrate judge should not recommend
24   dismissal of the Petition (1) with prejudice as barred by the statute of limitations,
25   or (2) without prejudice for failure to exhaust claims in state court. If Petitioner
26   contends that the exhaustion requirement has been met, Petitioner should attach
27   a complete copy of his Petition before the California Supreme Court, a complete
28   copy of any decision by the California Supreme Court, and clearly explain how

                                                5
1    the exhaustion requirement has been met.
2          If Petitioner does not respond to this Order to Show Cause, the magistrate
3    judge will recommend that the district court enter judgment dismissing the Petition
4    with prejudice as barred by the statute of limitations.
5
6
7    DATED: January 30, 2019
                                                        ALICIA G. ROSENBERG
8                                                     United States Magistrate Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               6
